                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH DUNSTON,                                        No. 4:20-CV-01961

                  Petitioner,                          (Judge Brann)

         v.

WARDEN SPAULDING,

                  Respondent.

                                         ORDER

                                       JUNE 24, 2021

       In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

  1.          The petition for writ of habeas corpus (Doc. 1) is DENIED.

  2.          Petitioner’s motion to expedite release to halfway house (Doc. 18) is
              DISMISSED as moot.

  3.          The Clerk of Court is directed to mark this matter CLOSED.


                                                 BY THE COURT:


                                                 s/ Matthew W. Brann
                                                 Matthew W. Brann
                                                 United States District Judge
